
	

116 HR 2763 RH: Keeping Families Together Act of 2019
U.S. House of Representatives
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 154
		116th CONGRESS1st Session
		H. R. 2763
		[Report No. 116–196]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2019
			Ms. Garcia of Texas (for herself, Mr. García of Illinois, Ms. Ocasio-Cortez, Ms. Escobar, and Mr. Correa) introduced the following bill; which was referred to the Committee on Financial Services
		
		September 6, 2019Additional sponsors: Ms. Pressley, Mrs. Trahan, Mrs. Carolyn B. Maloney of New York, Mr. Raskin, Mr. Schiff, Ms. Brownley of California, Mr. Thompson of California, Mr. Vargas, Ms. Roybal-Allard, and Mr. DeSaulnier
			September 6, 2019
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on May 15, 2019
		
		
			
		
		A BILL
		To prohibit the Secretary of Housing and Urban Development from implementing certain rules.
	
	
 1.Short titleThis Act may be cited as the Keeping Families Together Act of 2019. 2.ProhibitionThe Secretary of Housing and Urban Development may not implement, administer, enforce, or in any manner make effective the proposed rule entitled Housing and Community Development Act of 1980: Verification of Eligible Status, issued by the Department of Housing and Urban Development on May 10, 2019 (Docket No. FR–6124–P–01), or any final rule based substantially on such proposed rule.
		
	
		September 6, 2019
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
